Case 21-30409-mvl11 Doc 51 Filed 07/09/21           Entered 07/09/21 12:37:43    Page 1 of 9



Joyce W. Lindauer
State Bar No. 21555700
Kerry S. Alleyne
State Bar No. 24066090
Guy H. Holman
State Bar No. 24095171
Joyce W. Lindauer Attorney, PLLC
1412 Main Street, Suite 500
Dallas, Texas 75202
Attorneys for Debtor
                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                         §
                                               §
ELECTROTEK CORPORATION,                        §              CASE NO. 21-30409-mvl
                                               §              Chapter 11
        Debtor.                                §

                     AMENDED NOTICE OF CONFIRMATION HEARING

        PLEASE TAKE NOTICE that the hearing to consider confirmation of the Debtor’s

Plan of Reorganization Dated April 26, 2021 [Docket No. 27] (the “Plan”) has been rescheduled

to August 6, 2021, at 10:00 a.m. before the Honorable Michelle V. Larson, United States

Bankruptcy Court, 1100 Commerce Street, 14th Floor, Dallas, Texas 75242. Parties may attend

the hearing via WebEx Video Conference or in person. Debtor’s counsel and witnesses are

requested to appear in person, if possible. The WebEx Video Conference link may be accessed

here: https://us-courts.webex.com/meet/larson. A copy of the WebEx Hearing Instructions is

attached hereto as Exhibit “A.”

        PLEASE TAKE FURTHER NOTICE that objections to confirmation of the Plan are

due no later than July 27, 2021.

        PLEASE TAKE FURTHER NOTICE that ballots accepting or rejecting the Plan must

be received by the undersigned no later than July 27, 2021.




Amended Notice of Confirmation Hearing
Page 1
Case 21-30409-mvl11 Doc 51 Filed 07/09/21        Entered 07/09/21 12:37:43      Page 2 of 9




        Dated: July 9, 2021.

                                                  Respectfully submitted,
                                                    /s/ Joyce W. Lindauer
                                                  Joyce W. Lindauer
                                                  State Bar No. 21555700
                                                  Kerry S. Alleyne
                                                  State Bar No. 24066090
                                                  Guy H. Holman
                                                  State Bar No. 24095171
                                                  Joyce W. Lindauer Attorney, PLLC
                                                  1412 Main Street, Suite 500
                                                  Dallas, Texas 75202
                                                  Telephone: (972) 503-4033
                                                  Facsimile: (972) 503-4034
                                                  Attorneys for Debtor


                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on July 9, 2021, a true and correct copy of the
foregoing document was served via United States first class mail, postage prepaid, upon the
parties on the attached service list.

                                                    /s/ Joyce W. Lindauer
                                                  Joyce W. Lindauer




Amended Notice of Confirmation Hearing
Page 2
Case 21-30409-mvl11 Doc 51 Filed 07/09/21   Entered 07/09/21 12:37:43   Page 3 of 9
Case 21-30409-mvl11 Doc 51 Filed 07/09/21   Entered 07/09/21 12:37:43   Page 4 of 9
Case 21-30409-mvl11 Doc 51 Filed 07/09/21   Entered 07/09/21 12:37:43   Page 5 of 9
Case 21-30409-mvl11 Doc 51 Filed 07/09/21   Entered 07/09/21 12:37:43   Page 6 of 9
Case 21-30409-mvl11 Doc 51 Filed 07/09/21   Entered 07/09/21 12:37:43   Page 7 of 9
Case 21-30409-mvl11 Doc 51 Filed 07/09/21   Entered 07/09/21 12:37:43   Page 8 of 9
Case 21-30409-mvl11 Doc 51 Filed 07/09/21   Entered 07/09/21 12:37:43   Page 9 of 9
